                       No. 6:19-cr-00049

                  United States of America,
                          Plaintiff,
                             v.
                    Alvarez Vandon Hill
                         Defendant.

                Before B ARKER , District Judge

                           ORDER

       On September 18, 2019, defendant was charged by in-
dictment with possession with intent to distribute and distri-
bution of cocaine, in violation of 21 U.S.C. § 841(a)(1). Doc. 1.
Defendant entered into an agreement to plead guilty to that
offense (Doc. 21) and consented to have a magistrate judge
take his guilty plea (Doc. 20). The plea agreement contains
agreed guideline stipulations pursuant to Federal Rule of
Criminal Procedure 11(c)(1)(B). Doc. 21. Magistrate Judge
John D. Love conducted a change-of-plea hearing and issued
findings and a recommendation that the court accept the
guilty plea. Doc. 24. At the hearing, the parties waived their
right to object to the findings and recommendation. Id. The
court now accepts the magistrate judge’s findings and recom-
mendation and accepts defendant’s guilty plea.

                      So ordered by the court on January 8, 2020.



                                   J. C AMPBELL B ARKER
                                 United States District Judge
